Martin, J.
delivered the opinion of the court. In this case there is a bill of exceptions to the final judgment of the district court, but no statement of facts.
No bill of exceptions lies to a final judgment. Bujac & al. vs. Mayhew, 3 Martin, 613.
It has been frequently decided, that the appellee may have the appeal dismissed when there is no special verdict, bill of exceptions, case argued, or statement of facts. Harrison vs. Magee & al., 3 Martin, 397; Taylor vs. Porter, id. 423.
*304West'n District.
Sept. 1822.
Baldwin for the plaintiffs, Wilson for the defendant.
In this case the defendant and appellee has prayed to be dismissed.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed at the plaintiff and appellant’s costs.